Petition for Writ of Mandamus Denied and Opinion filed October 17, 2017.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-17-00743-CR



                 IN RE LEXTER KENNON KOSSIE, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               208th District Court
                             Harris County, Texas
                         Trial Court Cause No. 0546166

                         MEMORANDUM OPINION

      On September 21, 2017, relator Lexter Kennon Kossie filed a petition for writ
of mandamus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004); see
also Tex. R. App. P. 52. In the petition, relator, who was convicted of a felony, asks
this court to compel the Honorable Ed Emmett, County Judge of the Harris County
Commissioners’ Court, to rule on his petition for post-conviction writ of habeas
corpus (habeas petition). Our court lacks jurisdiction for two reasons.

       First, the court of appeals does not have original mandamus jurisdiction over
county commissioners. See Tex. Const. art. V, § 8; Ector County v. Stringer, 843
S.W.2d 477, 479 (Tex. 1992); Comte v. Smith County Commissioners’ Court, No.
06-14-00086-CV, 2015 WL 6521198, at *4 (Tex. App.—Texarkana Oct. 28, 2015,
pet. denied) (mem. op.). Though this court has jurisdiction to issue all writs
necessary to enforce the court’s appellate jurisdiction under section 22.221 of the
Texas Government Code, relator has not alleged that the issuance of a writ
compelling the requested relief is necessary to enforce this court’s appellate
jurisdiction. See Tex. Gov. Code Ann §22.221 (West, Westlaw through 2017 R.S.).
Therefore, we lack jurisdiction to issue a writ of mandamus against the County Judge
of the Harris County Commissioners’ Court.

       Second, the Texas Court of Criminal Appeals has exclusive jurisdiction in
final post-conviction habeas corpus proceedings. Tex. Code Crim. Proc. Ann. art.
11.07; Padieu v. Court of Appeals of Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex.
Crim. App. 2013) (orig. proceeding). An intermediate appellate court has no
authority to compel a trial court to rule on matters related to a petition for writ of
habeas corpus. See In re McAfee, 53 S.W.3d 715, 718 (Tex. App.—Houston [1st
Dist.] 2001, orig. proceeding) (“Should an applicant find it necessary to complain
about an action or inaction of the convicting court, the applicant may seek mandamus
relief from the Court of Criminal Appeals.”). Therefore, we have no jurisdiction over
relator’s request for relief.
                                          2
      Accordingly, we dismiss relator’s petition for writ of mandamus for want of
jurisdiction.


                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jewell.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3